Dear Mr. Shows:
On behalf of the Louisiana State Board of Nursing, ("Nursing Board"), you have requested the opinion of this office on whether LSA R.S. 37:919
provides legislative authority for the Nursing Board to purchase immovable property for the establishment of an office. You point out that LSA R.S.37:919 (Domicile of the Board) authorizes the Nursing Board to establish offices in the principal cities of Louisiana. Attached to your request was a copy of the minutes of the December 4, 2002, Board Meeting approving a resolution authorizing the Executive Director to ask for an Attorney General opinion on whether the Nursing Board has the authority to purchase immovable property.
The Louisiana State Board of Nursing is created pursuant to LSA R.S.37:911 et seq. LSA R.S. 37:919, entitled Domicile of Board, provides as follows:  "The domicile of the board shall be in Baton Rouge, Louisiana, but offices for the purposes of administering the provisions of this Part may be established by the board in any of the principal cities in Louisiana."
LSA R.S. 37:918 sets forth the duties and powers of the Nursing Board and which include hearings for nurse educational programs; establish and publish standards of nursing practice and education; examine, approve, renew, and reinstate licenses; deny, revoke, suspend, probate, limit licenses; conduct discipline hearings, prosecute violations of the law; and have all other powers necessary and proper to the performance of their duties, including but not limited to the power to subpoena. Neither statute includes a provision that authorizes the Nursing Board to purchase immovable property.
In order for a state department, agency, board or district to buy or sell immovable property, it must be specifically authorized to do so by the legislative act by which it is created. See Attorney General Opinion Nos. 01-46; 95-342; 94-226; and 82-247. This office is of the opinion that the statutes relating to the establishment of the Louisiana State Board of Nursing do not contain any provision that specifically authorizes the Nursing Board to purchase immovable property. However, this authority could be provided by the legislature.
It should also be noted that the Nursing Board does not have the authority to borrow money or incur debt. Without that authority, the Nursing Board could not borrow the purchase price, mortgage the building nor enter into any owner-financed arrangement.
We trust that this answers your inquiry.
Very Truly Yours,
                             RICHARD P. IEYOUB Attorney General
                          By: _______________________________________ RICHARD L. MCGIMSEY Assistant Attorney General Public Finance  Contracts Section
RPI/RLM/dam
Date Received:  March 28, 2003